GRAVES, Presiding Judge.
Appellant was charged with robbery and by a jury assessed a term of 25 years in the state penitentiary.
The notice of appeal was given in this case on March 12, 1954, which was the day on which the defendant was sentenced. The statement of facts was filed on June 11, 1954, which was ninety-one days after the giving of the notice of appeal. Thus the statement of -facts was filed too late for consideration.
The indictment seems to be regular on its face, and no exceptions or objections thereto are found in the record.
*119Without the statement of facts we are unable to determine what was presented on the trial of the case.
The judgment of the'trial court is therefore affirmed.